Title: To James Madison from William Sharpe, 25 May 1782
From: Sharpe, William
To: Madison, James



My own seat
May 25th. 1782
Dear Sir

Your very obliging letter of the 21st. Jan’y did not come to hand until late last month
We have at length had a session of the General assembly, Messers. Nash, Hawkins, Blount & Docr. Williamson are appointed delegates for this State. I expect two of them will be with you in a few days. I am deeply impressed with the importance of keeping up a constant representation in Congress especially from the southern States, and flatter myself that N.C. will not be found a delinquent again.
The affairs of our government are inconceivably deranged and it will be a work of some time to regulate them. We are about to raise every twentieth man of the effective militia for eighteen months in order to compleat our quota of continental troops. Commerce, the source of industry, wealth and power, is in a great measure fled from us, therefore our revenue will be small.
We owe our citizens an immense unfunded debt and in short all public credit at an end.
The precious metals in the interior and back parts of this State are but barely visible, under these circumstances it was impossible to lay a tax which would be a sufficient fund to give credit to Mr. Morris’s proposed notes.
We are making a great effort to have our accounts liquidated and ready to open a very large account against the united states and thereby fill up the chasm on the credit side of their books.
For further details, I beg leave to refer you to our delegates.
I expect this will be handed you by Capt. Caldwell who lives near me, and hope you will write me a long letter by him, full of news great and small, forriegn and domestic, every line of it will be read with the greatest avidity. I want nothing but intelligence to make me happy.
Now my dear sir let me intreat you to present my best compliments, my heartiest wishes to Mrs. House, Mrs. Trist, Master Browse and such gentlemen of our family as are in the city—be pleased to accept the same yourself from
Dear Sir    Your most Obt. Humble Servant
Wm. Sharpe
